Case 3:15-cv-07658-MAS-LHG Document 618 Filed 09/09/20 Page 1 of 1 PageID: 20134




                                      September 9, 2020

                                                                                VIA ECF
 Hon. Michael A. Shipp, U.S.D.J.
 United States District Court, District of New Jersey
 Clarkson S. Fisher Federal Building & U.S. Courthouse
 402 E. State Street, Room 5000
 Trenton, NJ 08608

         Re:      In re Valeant Pharmaceuticals Int’l, Inc. Sec. Litig.,
                  Case No. 3:15-cv-07658-MAS-LHG (D.N.J.)
 Dear Judge Shipp:
        We write on behalf of Plaintiff City of Tucson, together with and on behalf of
 the Tucson Supplemental Retirement System (“Plaintiff”), with respect to
 PricewaterhouseCoopers LLP’s (“PwC”) Objection to the Special Master’s Report &
 Recommendation on Tucson’s Motion for Leave to Amend (ECF No. 609). Plaintiff
 has opposed the Objection (ECF No. 614) and PwC has replied (ECF No. 615).
 Pursuant to Local Rule 7.1(d)(6), Plaintiff respectfully requests leave to file a short
 sur-reply to address two cases cited for the first time by PwC in its reply. Specifically,
 despite PwC having submitted two prior briefs on this issue, its reply takes language
 out of context from two decisions from this District that were issued roughly ten years
 ago yet not cited by PwC in its previous briefs. Plaintiff therefore respectfully
 requests permission to file the attached sur-reply so that the Court may have a full,
 fair, and complete record before ruling on PwC’s Objection.

                                           Very truly yours,




                                           Christopher A. Seeger
                                           Local Counsel for Plaintiff

 Encl.
 cc: Counsel of Record by ECF

 Cases\4852-3900-4618.v1-9/8/20
